Case 19-10989-BLS   Doc 423-3   Filed 06/02/20   Page 1 of 5


                      EXHIBIT B

               (Personal Property Assets)
                               Case 19-10989-BLS      Doc 423-3           Filed 06/02/20      Page 2 of 5



CNC Lasers/Turret Punch/Shear                  Year         Model                Serial #       Axis
Trumpf 5030 Laser                              2012          5030              85206‐1654        2
Trumpf 3040 Laser                              2011          3040              D009A7062         2
Cinncinnatti Laser                             2006       CL‐7A 6x12              53611          2
Komatsu Laser                                  2012        TLM‐610              TLE2B014         5
Weidemann Turret                               1994         C‐3000                 741           2
Cincinnati Shear                                            2cc‐12                47125

CNC Lasers/Turret/Shear Sub Totals


CNC Brake Presses                              Year          Model                Serial #      Axis
Trumpf Tru Bend                                2013      Tru Bend‐7036         B0702A1003        6
Cincinnati 135t                                1991     135AF x 6‐12530            47003         6
Toyokoki 125t                                  2004           125                7003657         4
Cincinnati 175t                                2008       175MX x 10               54085         6
Cincinnati 200t                                1996        230AF x 10              49647         3
Cincinnati 175t                                1998        175AF x 10              50955         6
Cincinnati 90t                                 1989         90CBX8                 46186         2
Amada 80t                                      2007       FBDIII‐8020           80203133         4
Accupress                                      2009          717512                10305         3
Cincinnati                                     1987         135AFx8                45193         2
Ermak                                          2006     CNCHAP 12x176           20050410         3

CNC Brake Presses Sub Totals


Stamping Presses                               Year          Model                Serial #      Axis
1600t Danly / dbl action with rolling boster   1978   DE4‐1000‐600‐120x84       78370301        NA
700t Rovetta with rolling bolsters             1976    S4‐630‐3350‐2130             R4          NA
700t Rovetta with rolling bolsters             1976    S4‐630‐3350‐2130             R5          NA
600t Clearing with cushion                     1981      Model 10‐4618        S4‐600‐144‐84     NA
300t Verson with coil feed                     1975       300‐B2‐96 PR             24623        NA
300t Clearing‐Niagra with coil feed            1998     SE2‐300‐84‐48UH           P54588        NA
250t Cincinnati                                               46232              OBS250         NA
220t SEYI with coil feed                       2000         SN2‐220           EW‐B‐200‐198      NA
175t Bliss with coil feed                      1992      SG2‐175 84x30           K‐7093‐9       NA
80t Rouselle                                   1965          10B80              HBSA7411        NA
110t Bliss                                     1993           C‐110              H71184         NA
200t Clearing                                  1976         200P701              54‐2288        NA
250t Cincinatti Hydraulic                      1989          2500BS                46232        NA
60t Bliss with coil feed                       1993            C‐60              H71195         NA
60t Bliss                                      1989            C‐60              H70742         NA
75t L&J                                        1961             7                  75107        NA
35t Bliss                                      1995            C‐35              H71415         NA
35t Bliss                                      1996            C‐35              H71631         NA
45t Bliss                                      1973            C45               H65205         NA
45t South Bend Johnson                         1973         45FW‐AC                72155        NA
60t Johnson                                    1967         60FV‐AC                66100        NA
80t Clearing Niagra                            1995           BN‐80                54230        NA
50t Warco                                      1959         Warco50               461856        NA
110t Danly with coil feed                      1967          OBI 110          11052810165       NA
80t Clearing Niagraas with coil feed           1995           BN‐80                54231        NA
Weymouth Cooper coil feed system                                                                NA
Weymouth Cooper coil feed system                                                                NA
Weymouth Cooper coil feed system                                                                NA
Centering Reel's and Coil Cradles
Weymouth Cooper coil feed system                                                                NA

Stamping Presses Sub Totals


Welding Equipment                              Year         Model                Serial #       Axis
                       Case 19-10989-BLS           Doc 423-3         Filed 06/02/20        Page 3 of 5


(14) Miller MIG/TIG welding machines
(3) Lincoln MIG welding machines
(1) Hypertherm welding machine
Miller Robotic weld cell                               Performarc

Welding Equipment Sub Total

Fork Lift Equipment                         Year         Model              Serial #         Axis
30t forklift
(5) Hyundai                                            25LC‐7A
Hyundai                                               S120FT‐PRS
(2) Toyota                                              7FGU15

Fork Lift Equipment Sub Total

Compressed Air System Assets                Year         Model              Serial #         Axis
Sullair Air Compressor                                   3709 A            2.01E+11
Zeks Air Dryer                                        400NCGA400         WCH1016568
CompAire Leroi                                        WM200SSIIA           4451x42
Ingersoll Rand Air Dryer                                                    540593
Atlas Copco Air Compressor                  2018          GA75            API628111
Atlas Copco Air Dryer                       2018    FX15, 8102224485      ITJ176351

Compressed Air System Sub Total

Hoist and Crane Assets                      Year         Model              Serial #         Axis
Gantry Crane
Gorbel Jib Crane
Bridge Crane
Acco Lauden Bridge Crane
Shaw Box 1t Hoist
Sullaire Man Lift                                       1932 E 2

Hoist and Crane Asset Sub Total

Grinding/Dust Collection System Assets      Year        Model               Serial #         Axis
Avani                                                  SPC‐2000             154230
Avani                                                  SPC‐2000             154713
Avani                                                  SPC‐2000             154710
Avani Finishing Booth                                  GR‐6088              161807
Airex Wet Grind Booth                                  WDDT‐3‐1               204
Dust Collector
HO Butfering Belt Grinder/Super Finish             PROFI SPW 309RTT       418260030

Grinding/Dust Collection System Sub Total

Spot Welding Equipment Assets               Year         Model              Serial #         Axis
H&H 120 KVA spot weld machine                                               H6058
Sciaky 150 KVA spot weld machine                   PMCO.3STM2 50‐36          11019
Federal 75 KVA spot weld machine                       PA‐1‐30               19324
Banner 150 KVA spot weld machine                      2AP150A12              4873
75 KVA spot weld machine
100 KVA spot weld machine
TJS 100 KVA spot weld machine                        TJS1000‐1200E          200609
Robotic spot weld with pallet load                    J2NC‐XPP02B      D20057H710 910012
Chiller                                                HCC2000PR             7326
Chiller                                                  8076L              706544
Spot Welder                                             971‐0005           88074004
Banner spot welder                                      1AP75AIZ             7149

Spot Welding Equipment Asset Sub Total
                       Case 19-10989-BLS           Doc 423-3       Filed 06/02/20    Page 4 of 5



Machining Equipment Assets                  Year        Model             Serial #     Axis
HAAS SL30T Turn Center with bar feeded                  SL‐30T             73289
HAAS VF6 Machining Center                                VF‐6              12589
Delta Drill Press                                         20             88C75002
Wilton Hydraulic Drill Press                       20722DF4C02A59C          82
Dennison 4t press                                       17A80              14385
6t press                                            DGBC01A59018           13067
Altal Clausing Drill Press                               1810              5193
Leland Lead Screw Tapping Head                          1LMS               3105
Atlas Clausing Drill Press                                                 25001
Clausing Engine Lathe                                 F‐4/60630
Knight Heat Treat Furnace                              KMTG18
Caser Radial Drill                                                        B21815
Acer Surface Grinder                                   AGS‐618           9422‐309
Okamoto Surface Grinder                                12‐24ST             83497
DoAll Band Saw                                         DBW‐1A            5112912
(3) Bridgeport Vertical Mill
Tapping Machine                                                             170
Chevalier Vertical Mill                                FM‐3VK           KM‐834338
Hydmech Band Saw                                        S‐20A            10196973
Thomas Cold Saw                                       315 S‐CUT           304206
Chevalier Surface Grinder                             FSG‐2A618          B7855010
K.O. Lee Surface Grinder                                                   2788
Kar‐Ry Belt Sander                                        3                 729
Belt Grinder
Kalamazoo Cut off saw                                   K8B               111405
Sodick Wire EDM                                        A530D
Willis Engine Lathe                                    CP1550              6Z4Z

Machining Equipment Sub Total

Quality ‐ Measurement Equipment             Year       Model              Serial #     Axis
(2) FARO Portable CMM Arm                              EDGE
Mitutoyo CMM                                           BH706
Wilson Hardness Tester                                  4JR
Surface plates, height gauges
Misc micrometers, calipers, etc

Quality ‐ Measurement Equipment sub total

Riveting Equipment                          Year        Model             Serial #     Axis
(2) Milford Rivet Machines                            310. Rev.3
Keller Compression Rivet machine                       10 DCH            K‐121792
(2) Compresion Rivet Machines
National Rivet                                           800              235H1
National Rivet                                          NLAAE              2586
Haeger Rivet Machine                                   824 Plus             627

Riveting Equipment sub total

Other Equipment                             Year       Model              Serial #     Axis
Robotic HEMMing Cell                                                     64‐25229
Curl Machine
Tennant Floor Clean Machine                             7400
Yoder Roll Form Machine                                 M 1.5           Y8564‐995
Misc. Hand tools
Pallet and Material Racking
(2) GMC Box delivery trucks
Mini Van
Vibratory / Debur / Wash Equipment
                       Case 19-10989-BLS        Doc 423-3   Filed 06/02/20   Page 5 of 5


400t stamping press dis assembled
1600t dual action stamping press disassembled
Raw Material

Other Equipment sub total

Total Equipment Asset Values
